                                                                     Iu   n.=·:~~~,·-·
              Case 1:19-cv-04002-LAK Document 16 Filed 10/10/19 Page 1 of 7
                                                                                         -.,,,.=_::::==::;i
              case 1:19-cv-04002-LAK Document 1 Filed 04/30/19 Pag          glNl:'
..                                                                   ELEC'rRONICA:J;t, y flf:ER
                                                                     DOC#L                            ..



     United State,, ~i.atdct     Cour~~tQ,~~DQRSLOtri~tD:T:•f~::•                        Yock




     u~ite6 St&tes of AAeric~




     v.


     Moh~mmad Salameh




                                  Affidavit of facts

     Coree Now, Mr. Moh2rnraad ~9lameh, r~cpactfully requesting the Eo~orable

     Court, and Honorahle Judge, and t~e very respectable Cler~ of the

     Court, and the   A.u.s.A.   foe any (CLAIRIF!CATION), Pursua~t to Mr.

     Mohammad Salameh, 3/4/93,     (ARREST I~EMS SEIZEC CURRENCY OF $2,615

     COSLARS), Please see 2ttache~ evidence exhibit ~o.l. s~p~orting

     the Fe2eral Bureau of Investigation, Washington        c.c.   20535, A~ril

     30, 1993, page no. 3. report supporting Mr. Mohammad Salareeh, Money

     that wae taking in lines no. 1. and 2. below.

          1. QG8, $11515 aollars in U.S. currency.

          2. Q89, $1,100 dollars in U.S. and 32 Dinar in currency.
          Case
          Case 1:19-cv-04002-LAK Document116Filed
               1:19-cv-04002-LAK Document      Filed 10/10/19Page
                                                   04/30/19    Page
                                                                  2 of27of 7




                                   Conclusion



                                                               ......

Mr. Mohammad Salameh, respectfully requesting for and full impartial

warranted investigation pursuant for the $2,615 dollars in

currency that was taking from him, and he respectfully request for

the money to be tendered to him with any (Interest) after the

investigation.

                                              Respectfully submitted

                                              Mr. Mohammad Salameh.




                            certificate of Service

Mr. Mohammad Salameh, States under penalty of perjury that all in-

formation stated herein is true Pursuant to 28.                     u.s.c.     § 1746, with

one copy mailed to the Clerk of the Court, and Mr. Mohammad Salameh,

respectfully request the Clerk of the court to mail the                         A.u.s.A.
a Copy.

1. Clerk of Court Office

                                                  Respectfully Submitted
                                                  Mr. Mohammad Salameh
                                                  Reg. No. 34338-054
                                                  u.s.P. Big sandy
                                                  P.O. Box 2068
                                                  Inez ky. 41224
                                                                cl~'J
                                                  / 11!t: (1J:n~m        J8 r,1 al11eA
                                                  l1 c,1 )'1_1/'L       j_Q_J ~ c\C\
                 Case
                  Case 1:19-cv-04002-LAK  Document116Filed
                        1:19-cv-04002-LAK Document      Filed 10/10/19Page
                                                            04/30/19    Page
                                                                           3 of37of 7



(_,                            FEDERAL BUREAU OF INVESTIGATION
                                  WASHINGTON, D. C. 20535

                                                                  Date:          April 30, 1993
      To:        ADIC, New York


                                                                  FBI File No.   265A-NY-235983
                                                                                 30310009 S YR YB AP
                                                                  Lab No.        30310020 S YR YB TD
                                                                                 30309062 S YR YB
                                                                                 30322025 S/D YR YB TD
                                                                                              UD
      "R.efercnce:          (SEE REFERENCE BELOW)                                30319040 S YR AR
                                                                             ~   30322080 S/D YR AR UD
                                                                                 30322090 S/D YR AR UD
      Your No.              265A-NY-235983                                       30323021 S YR AR
                                                                                 30323022 S YR AR
      Re:        TRADEBOM;                                                       30323023 S YR AR
                 MAJOR CASE 82;                                                  30323039 S/D YR AR UD
                 "1,.0T-IT-EID                                                   30325006 S YR YB AP
                                                                                            TD
                 00:        New York                                             30329001 S YR YB
                                                                                 30329020 S YR YB
C.                                                                               30326054
                                                                                 30329074
                                                                                          S/D YR YB UD
                                                                                          S YR YB
                                                                                 30331002 S/D YR AR UD
                                                                                 30331003 S/D/E YR YB
                                                                                                UD YH
      Specimens received:       March    9, March 10, March 19,                  30409039 S YR AR
                                March    22, March 23, March 25,
                                March    26, March 29, March 29,
                                March    31, and April 9, 1993


      Reference:                Communications dated March 8, March 15, March 16,
                                March 18, March 19, March 22, March 23, and
                                March 25, 1993, evidence receipts dated March 10,
                                March 29, and April 9, 1993




                                                       REDACTED




      Page 1                                                                                      (over)


                                 This Report Is Furnished For Official Use Only
                Case
                Case 1:19-cv-04002-LAK Document116Filed
                     1:19-cv-04002-LAK Document      Filed 10/10/19
                                                        04/30/19    Page
                                                                  Page 4 of47of 7
•'




         Specimens received from SAC, Baltimore, March 9, 1993, under
         cover of evidence receipt dated March 10, 1993 (30310009 S/D YR
         YB AP OD):

         Specimens personally delivered by SA Skobie:

         Q79          U-Haul Truck

         Q79a         Newspaper (MAU #1)

         Q79b         Employment application (MAU #2)

         Q79c         Registration form and receipt (MAU -#3)

         Q79d         Rental agreement (MAU #4)

         Q79e         Ford maintenance book (H&F #1)

         Q79f         VacUUll'I sweepings (H&F #2)

         Q79g         Vacuum sweepings (H&F #3)
     (   Q79h         Plastic bag and straws (H&F #4)

         Q79i         U-Haul truck book (H&F #5)

         Q79j         vacuum sweepings (H&F .#6)

         Q79k         Paper and plastic bags (H&F #7}

         Q791         Debris from ashtray (H&F #8)

         Q79m         Debris from console (H&F #9)

         Q79n         Items from passenger floor (H&F #10)

         Q79o         Screw cap from dash area (H&F #11)

         Q79p         Vacuum sweepings (H&F #12)

         Q79q         Sign from rear of cab (H&F #13)

         Q79r         Debris from rear of cab (H&F #14)

         Q79s         Vacuum sweepings (H&F #15)

         Q79t         Plastic clip (H&F #16)

         Q79U         Vacuum sweepings (H&F #17)

         Page 2                                                                (over)
         JOJl000'.3 5 YR
                 Case
                  Case 1:19-cv-04002-LAK Document116Filed
                       1:19-cv-04002-LAK Document      Filed 10/10/19Page
                                                           04/30/19    Page
                                                                          5 of57of 7
..

     L.




          Q79v         Vacuum sweepings (H&F #18)
          Q79w         Vacuum sweepings (H&F #19)
          Q79x         Vacuum sweepings (H&F #20)
          Q79y         Vacuum sweepings (H&F 121)
          Q79Z         Acetone swab (H&F #22)

          Specimens received from ADIC, New YorkG March 10, 1993, under
          cover of evidence receipt dated March 10, 199"3 (30310020 s YR
          YB TD):

          ITEMS SEIZED PURSUANT TO SEARCH WARRANT EXECUTED AT
          40 PAMRAPO AVENUE, JERSEY CITY. NEW JERSEY:

          Q80          Scrapings
          Q81          Rug sample
     (    Q82          Scrapings
          Q83          Rug sample

          Q84          swab and metal screw


          Specimens received from ADIC, New York, March 10, 1993, under
          cover of collllllunication dated March 8, 1993- (30309062 s YR YB):
          ITEMS SEIZED FROM MOHAMMED SALAMEH AT THE TIME OF ARREST
          3/4/93:
          Q88          $1,515 dollars in U.S. currency
          Q89          $1,100 dollars in U.S. currency and 32 Dinar in
                       currency

          Specimens received from SAC, Newark, March 22, 1993, under
          cover of communication dated March 22, 1993 (30322025 S/D YR YB
          TD UD):
          ITEMS SEIZED PURSUANT TO SEARCH WARRANT EXECUTED AT
          1811 COLONIAL GARDENS DRIVE. AVENEL, NEW JERSEY:

          Q138         Green rubber suit (lB 122, A6)
          Page 3                                                                  (over)
          363i666~ s    n.
          Case
           Case1:19-cv-04002-LAK
                1:19-cv-04002-LAK Document
                                  Document 116 Filed
                                                 Filed 10/10/19Page
                                                     04/30/19    Page
                                                                    6 of6 7of 7




                     Urea nitrate was identified on specimen Q2466.
               Metallic powder adhering to specimen Q2467 was
     identified as aluminum.
               White powder from specimen Q138 is consistent with
     the presence of calcium sulfate. Calcium sulfate is colillllonly
     found in materials such as gypsum wall board.
               The presence of zinc sulfate was identified on
     specimen Q162.
               The. ;;iesence of calcium carbonate was identified on
     specimen Q163.
               The presence of zinc sulfate was identified on
     specimen Q164.
               Specimens Q79, Q88 and Q89 were analyzed for the
     possible presence of nitroglycerine (NG), trinitrotoluene
     (TNT), cyclotrimethylenetrinitramine (ROX), and pentaerythritol
     tetranitrate (PETN}, with negative results.
(-
               Specimens Q138 through Ql54, Ql65 through Ql86, Ql89,
     Ql92, Q2456, Q2457, Q2459 through Q2462, Q2463, Q2464, Q2595
     through Q2598 and Q2707 were analyzed for the possible presence
     of NG, TNT, RDX, PETN, as well ~s, ethyleneglycol dinitrate
     (EGON} and dinitrotoluene (DNT), with negative results.
               Specimens Q194g, Ql94q, Q194r and Q194s were analyzed
     for the possible presence of NG, with negative results.
               Specimens Ql38, Ql41, Q168, Q169, Q171 through Ql86,
     Q194f, Ql94g, Q194g, Q194r and Q194s were also analyzed for the
     possible presence of other nitrate containing materials, with
     negative results.
     DISPOSITION OF SPECIMENS:
               The submitted specimens will be returned upon
     completion of the remaining examinations.




     Page 12
     ~o;n1goo~   ~   IR
,.   Case
     Case 1:19-cv-04002-LAK Document116Filed
          1:19-cv-04002-LAK Document      Filed 10/10/19Page
                                             04/30/19     Page
                                                             7 of77of 7




                                     ,. n
                                    ·)>
                                     ,-0

                                      ..-,
                                               .,r"
                                      }-,
                                     .__..p.
                                               9----
                                               ~
                                                       (
                                      ~
                                       ()      9.
                                               ::;,-
                                     ii                                                             !
                                                                                                    '
                                                                                                    i

                                                                                                   I
                                                                                                   I'
                                                                 -"fft"
                                                                 ,..r.-....

                                                                 -·'-                              I
                                                                 -.-, ;i'.J
                                                                 ..:::r,,
                                                                  :;:::
                                                                  ;,.
                                                                   .....
                                                                              .  ')
                                                                              -1;T,l
                                                                              ~~
                                                                                                   I,.
                                                                                                   f;
                                                                                                    {
                                                                                                    j

                                                                  . '.~<
                                                                     ·m
                                                                                                    '
                                                                         .Jc:;
                                                                         11
                                                                        TJ
                                                                        ,::'j
                                                                        ,:Ti



                                                                                        ...
                                                                                       .........




                                            --·
                                            --·
